Citation Nr: 1612751	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral callosities of the feet with tinea pedis of the right foot.  

4.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral callosities of the feet with tinea pedis of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran's April 2014, in lieu of VA Form 9, substantive appeal, specifically stated a hearing was not requested.  However, in a July 2015 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative stated the Veteran had requested a hearing with a member of the Board.  The Board sought clarification from the Veteran's representative, who in February 2016 statement, clarified the Veteran does not want a Board hearing.  

The November 2010 rating decision, also denied entitlement to service connection for posttraumatic stress disorder (PTSD) and the Veteran disagreed with this determination.  However, an April 2014 rating decision granted entitlement to service connection for PTSD.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Additional evidence, specifically a May 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which references a bilateral hip disability, was associated with the record subsequent to the most recent, April 2014 statement of the case, issued for the claims on appeal.  The Veteran's representative waived review of this additional evidence by the agency of original jurisdiction (AOJ) in a November 2015 Appellant's Brief.  See 38 C.F.R. § 1304 (c) (2015).  Moreover, if new evidence was submitted by the Veteran, not developed by VA, with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  As the record reflects that the additional evidence was submitted by the Veteran, and the Veteran's representative has explicitly waived AOJ review thereof, a remand for AOJ consideration of such is not warranted.

The issue of entitlement to an earlier effective date for service connection for a bilateral foot condition has been raised by the record in a May 2006 statement, and whether there was clear and unmistakable error in an November 1979 rating decision for failure to grant a separate compensable rating for an orthopedic disability and whether there was clear and unmistakable error in an August 1990 rating decision which denied an increased evaluation have been raised in a January 2012 statement from the Veteran's representative, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right hip disability and entitlement to service connection for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2008 rating decision denied a claim of entitlement to service connection for a bilateral hip condition with arthritis, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final October 2008 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hip disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the previously denied claim of service connection for a bilateral hip disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this decision, the Board reopens a previously denied claim of service connection for a right hip disability and a left hip disability.  This award represents a grant of these specific benefits sought on appeal.  Therefore, VA's duties to notify and assist with respect to these issues are rendered moot, and any further discussion of VA's duty to notify or assist is not necessary. 

Originally, a March 2003 rating decision denied service connection for total hip replacement as secondary to the service-connected disability of callosities of the feet, with tinea pedis of the right foot, because there was no evidence of a causal relationship between the two disabilities and the Veteran's service medical records also did not reflect any evidence of treatment or diagnosis for hip problems in service.  A June 2003 rating decision continued the denial, as while additional new VA treatment records were received following the June 2003 rating decision, they were not material because they did not contain any evidence to support service connection.  The Veteran filed a November 2003 notice of disagreement, in pertinent part, for his hip claim and the RO issued an August 2004 statement of the case.  The Veteran did not perfect an appeal thereafter and no new and material evidence was received within the appeal period.  December 2003 VA treatment records were received in August 2004, which were not relevant to the hip claim and an October 2004 statement was received from the Veteran which referenced his feet and PTSD claims.  Thereafter, a December 2007 rating decision denied entitlement to service connection for a bilateral hip condition as secondary to the service connected disability of callosities of the feet, with tinea pedis of the right foot, because the evidence submitted was not new and material.  In January 2008, the Veteran requested this and other claims be reopened as he did not receive the notice regarding his VA examination.  

In response to the Veteran's request, an October 2008 rating decision again denied entitlement to service connection for bilateral hip condition.  The October 2008 rating decision was not appealed and no new and material evidence was received within the appeal period.  Within the appeal period, in a statement dated in March 2009, the Veteran requested that his claim be reopened and again referenced missing an examination; however, he did not specify what claim such referred to or what examination he missed.  Additionally, a May 2009 VA treatment record was associated with the record, which referenced a bilateral hip replacement; however, a current bilateral hip disability was already of record, thus such is not new evidence.  A May 2009 skin VA examination and June 2009 VA PTSD examination were also associated with the claims file; however, such are not relevant to the right and left hip claims at issue.  Thus, the October 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In March 2010, Veteran again filed a claim to reopen the previously bilateral hip claim.  A November 2010 rating decision confirmed and continued the previous denial of service connection for left total hip replacement with scars as secondary to callosities of the feet, with tinea pedis of the right foot.  That denial gave rise to the present appeal.  The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue on the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly received evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The pertinent evidence of record at the time of the October 2008 rating decision included service treatment records (STRs), VA treatment records and a July 2006 private medical letter.  

New evidence added to the record, since the October 2008 rating decision, included a November 2010 private medical letter, which stated in part, that the Veteran had history of bilateral hip replacements in 2002 and 2003, with a history of multiple subsequent foot surgeries and the Veteran stated he had no problems with his hips before his multiple foot surgeries.  The November 2010 medical letter further stated the Veteran was advised that the biomechanics of his entire lower extremity could have shifted causing bone abnormalities and mild dislocation of his hips.  Additional new evidence also included a March 2014 hip and thigh conditions examination report which provided an inadequate medical opinion, addressed in the remand below.  The Board finds that this identified evidence is new because it was not previously before VA decision makers.  The November 2010 private medical letter is also material because the evidence suggests that the Veteran's current bilateral hip problems may be related to his foot problems.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade, 24 Vet. App. 110, 120-21.  Accordingly, the claims of entitlement to service connection for a right hip disability and a left hip disability are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for a right hip disability is granted.

New and material evidence having been received, the claim to reopen entitlement to service connection for a left hip disability is granted.


REMAND

As noted above, the March 2014 VA hip and thigh conditions examination report is inadequate with respect to the Veteran's right hip disability and left hip disability claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The March 2014 VA examiner opined it was not at least as likely as not that the Veteran's right and left hip arthritis status post hip replacements were proximately due to or the result of callosities of both feet with tinea pedis of the right foot because there was no medical evidence of any connection.  Specifically, the March 2014 VA examiner stated there was no severely abnormal gait that could have placed undue strain on the hip.  However, VA treatment records do indicate the existence of an abnormal gait.  Specifically, a December 2012 VA treatment record noted with a gait with a slight abduction with early heel off.  As the March 2014 VA examiner's opinion lacks a rationale based on accurate facts, the Board must remand for a new VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology any bilateral hip disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner is requested to address the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that any bilateral hip disability, diagnosed during or proximate to the current appeal period, is etiologically related to service. 

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any bilateral hip disability, diagnosed during or proximate to the current appeal period, was caused by or aggravated by the Veteran's service-connected bilateral callosities of the feet with tinea pedis of the right foot. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


